Exhibit 10.01 SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”), is entered into as of April 14, 2010, by and between ONE Bio, Corp., a Florida corporation (“ONE Bio”) and Min Zhao (the “Shareholder”). W I T N E S S E T H WHEREAS the Shareholder is the owner of 1,632,150 shares of GP common stock (“GP Stock”) of Green Planet Bioengineering Co., Ltd., a Delaware corporation (“GP”); and WHEREAS, the Shareholder desires to sell to ONE Bio and ONE Bio desires to purchase from the Shareholder all of the shares of GP Stock owned by the Shareholder (the “Sale Shares”). NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I PURCHASE OF GP STOCK 1.1The Purchase.The Shareholder hereby agrees to sell, transfer and assign to ONE Bio and ONE Bio hereby agrees to purchase from the Shareholder the Sale Shares in consideration for the issuance by One Bio to the Shareholder of 1,300,000 shares of ONE Bio common stock (the “ONE Bio Stock”): (a)At the Closing (as hereinafter defined), ONE Bio shall issue 1,300,000 shares of ONE Bio Stock to the Shareholder; 1.2The Shareholder hereby agrees that: (i) thirty-five percent (35%) of the ONE Bio Stock issued to the Shareholder as set forth in Section 1.1 above shall be deposited into an Escrow; and (ii) in the event GP’s EBITDA for fiscal year 2010 is less than GP’s EBITDA for fiscal 2009, the number of shares of ONE Bio Stock issuable to the Shareholder under Section 1.1 above shall be reduced (the “Adjustment”)by the number obtained in the following formula: (i) number of shares of ONE Bio Stock received by the Shareholder according to Section 1.1 less (ii) the product of the 2010 EBITDA multiplied by the number of shares of ONE Bio Stock received by the Shareholder divided by 2009 EBITDA (“Adjustment Shares”); and (iii) in the event there are not sufficient number of Adjustment Shares in the Escrow to satisfy such Adjustment, the Shareholder shall deliver to ONE Bio such number of shares of ONE Bio Stock shares as are needed to achieve the correct number of Adjustment Shares within 5 days following ONE Bio’s written request. 1.3Subject to the provisions of Section 1.2 and subject to the Shareholder’s compliance with applicable securities laws, after the applicable holding period, and in particular the resale requirements of Rule 144 promulgated under the Securities Act of 1933, as amended, or any other rule or agreement that otherwise restricts the Shareholder from selling the ONE Bio Stock, the Shareholder agrees that he/she may only sell the ONE Bio Stock subject to the following conditions commencing from the date of this Agreement until 3 years thereafter (the “Lock Up/Leak Out Period”) as follows: Page 1 of 7 (i)Shareholder agrees it will not sell any of the Sale Shares for a period of six (6) months commencing as of the date of this Agreement; (ii)if on any day the Shareholder desires to sell any of the ONE Bio Stock, the Shareholder will not sell more than 10% of the average daily volume of trading in the ONE Bio Stock for the ten (10) consecutive trading days immediately preceding any such trading day; (iii)the Shareholder will only sell the ONE Bio Stock at the "offer" or "ask" price stated by the relevant market maker and the Shareholder agrees that he will not sell ONE Bio Stock at the "bid" price. (iv)the Shareholder agrees that he will not engage in any short selling of the ONE Bio Stock during the Lock-Up/Leak Out Period. (v)the Shareholder agrees that he will comply with all obligations and requirements under applicable “insider” trading rules; (vi)Except as set forth in this Section 1.3, the Shareholder agrees that he will not transfer, pledge, or hypothecate the ONE Bio Stock without the prior written consent of ONE Bio; Notwithstanding anything contained in this Agreement, the Shareholder may transfer any or all of his ONE Bio Stock as bona fide gifts or transfers to any trust for the direct or indirect benefit of each person of the Shareholder’s immediate family; provided that it shall be a condition to any such gift or transfer that (i) the transferee/donee agrees, in writing, to be bound by the terms of this Agreement to the same extent as if the transferee/donee were a party hereto; and (ii) the Shareholder provides written notice to ONE Bio prior to such gift or transfer.“Immediate family” shall mean the Shareholder’s children, stepchildren, grandchildren, parents, stepparents, grandparents, spouse, former spouses, siblings, nieces, nephews, mother-in-law, father-in-law, sons-in-law, daughters-in-law, brother-in-law, or sister-in-law, including adoptive relationships. 1.4Legends.The Shareholder understand that until such time as the resale of such shares have been registered under the 1933 Act as contemplated hereunder the certificates representing the shares of ONE Bio Stock and, shall bear any legend as required by the "blue sky" laws of any state and a restrictive legend in substantially the following form (and a stop-transfer order may be placed against transfer of such stock certificates): THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO ONE BIO, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE 1.5Closing. The consummation of the Transaction (the "Closing") shall take place at the offices of Arnstein & Lehr, LLP, simultaneous with the execution of this Agreement (the “Closing Date”). 1.6Closing Events.At the Closing, each of the Parties hereto shall execute, acknowledge, and deliver (or shall cause to be executed, acknowledged, and delivered) any and all stock certificates, officers’ certificates, agreements, resolutions, schedules, or other instruments required by this Agreement to be so delivered at or prior to the Closing, together with such other items as may be reasonably requested by the other Parties hereto and their respective legal counsel in order to effectuate or evidence the transactions contemplated by this Agreement.If agreed to by the Parties, the Closing may take place through the exchange of documents (other than the exchange of stock certificates) by efax, fax, email and/or express courier. Page 2 of 7 1.7Escrow Account.Thirty-five percent (35%) of the shares of ONE Bio Stock to be issued to the Shareholder as set forth herein shall be deposited into an escrow account. Said escrow account shall provide that the shares may be released to the respective Party upon the occurrence or non-occurrence of certain performance events as set forth in Section 1.2 hereof and in that certain escrow agreement executed by the Parties simultaneously with this Agreement, which is attached hereto as Exhibit A and incorporated herein as if fully set forth. ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SHAREHOLDERS Each Shareholder represents and warrants to, and covenants and agrees with, GP as follows: 2.1The Shareholder is acquiring the ONE Bio Stock for its own account for investment only and not with a view towards the public sale or distribution thereof and not with a view to or for sale in connection with any distribution thereof. 2.2The Shareholder is (i) an “accredited investor” as that term is defined in Rule 501 of the General Rules and Regulations under the Securities Act of 1933 Act, as amended (“1933 Act”) , (ii) experienced in making investments of the kind described in this Agreement and the related documents, (iii) able, by reason of the business and financial, to protect its own interests in connection with the transactions described in this Agreement, and the related documents, and (iv) able to afford the entire loss of its investment in the ONE Bio Shares. 2.3The Shareholder understands that its investment in the ONE Bio Stock involves a high degree of risk. 2.4The Shareholder understands that the ONE Bio Stock is deemed to be restricted stock under the 1933 Act. 2.5The Shareholder has good and marketable title to all of the Shares, free and clear of any liens, claims, charges, options, rights of tenants or other encumbrances and shall not, until the exchange of the Shares for the ONE Bio Stock is closed as contemplated by this Agreement, or this Agreement is terminated, sell, hypothecate, encumber, transfer or otherwise dispose of the Shares. 2.6The entering into of this Agreement by the Shareholder, and the performance by the Shareholder of his obligations hereunder, will not conflict with or constitute a breach of or default under any agreement to which the Shareholder is a party or any order or decree of any court or regulatory body to which the Shareholder is subject. Page 3 of 7 ARTICLE III REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ONE BIO As an inducement to, and to obtain the reliance of the Shareholder, ONE Bio represents and warrants as follows: 3.1Organization.ONE Bio is a corporation duly organized, validly existing, and in good standing under the laws of the State of Florida.A certified copy of the Articles of Incorporation and bylaws of ONE Bio are attached hereto as Schedule 3.1.ONE Bio has the power and is duly authorized, qualified, franchised, and licensed under all applicable laws, regulations, ordinances, and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in jurisdictions in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification.The execution and delivery of this Agreement does not, and the consummation of the Transactions in accordance with the terms hereof will not, violate any provision of ONE Bio’s organizational documents.ONE Bio has taken all action required by laws, its articles of incorporation, certificate of business registration, or otherwise to authorize the execution and delivery of this Agreement. ONE Bio has full power, authority, and legal right and has taken or will take all action required by law, its Certificate of Incorporation, and otherwise to consummate the Transactions.ONE Bio is a corporation in good standing under the laws of the state of Florida and shall receive a certificate of good standing from the Secretary of State of the State of Florida, dated as of a date within ten days prior to the Closing Date certifying that ONE Bio is in good standing as a corporation in the State of Florida. 3.2Capitalization.ONE Bio has a total of 30,164,704 issued and outstanding shares of common stock, each of which is legally issued, fully paid, and non-assessable.All such shares of ONE Bio Stock are held of record by the ONE Bio shareholders.Except as reported by ONE Bio in its reports filed with the U.S. Securities & Exchange Commission, ONE Bio has no other capital stock, warrants, options, or other securities convertible into shares of ONE Bio capital stock, outstanding other than the ONE Bio Stock. 33 Information.The information concerning ONE Bio set forth in this Agreement and the schedules hereto is and will be complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading as of the date hereof and as of the Closing Date. 3.4Litigation and Proceedings.There are no actions, suits, proceedings, or investigations pending or, to the knowledge of ONE Bio, threatened by or against ONE Bio, or affecting ONE Bio, or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign, or before any arbitrator of any kind. 3.5No Conflict With Other Instruments.The execution of this Agreement and the consummation of the Transactions will not result in the breach of any term or provision of, or constitute an event of default under, any material indenture, mortgage, deed of trust, or other material contract, agreement, or instrument to which ONE Bio is a party or to which any of its properties or operations are subject. 3.6Compliance With Laws and Regulations.To the best of its knowledge, ONE Bio has complied with all applicable statutes and regulations of any Federal, state, or other applicable governmental entity or agency thereof, except to the extent that noncompliance would not materially and adversely affect the business, operations, financial condition, or prospects of ONE Bio or except to the extent that noncompliance would not result in the incurrence of any material liability. 3.7Approval of Agreement.The board of directors of ONE Bio (the “ONE Bio Board”) has authorized the execution and delivery of this Agreement by ONE Bio and has approved the Transactions.Copies of said consent resolutions are attached hereto as Schedule 3.7. Page 4 of 7 3.8Title and Related Matters.ONE Bio has good and marketable title to all of its properties, interest in properties, and assets, real and personal, (except properties, interest in properties, and assets sold or otherwise disposed of in the ordinary course of business), free and clear of all liens, pledges, charges, or encumbrances except. 3.9Brokers.ONE Bio has not entered into any contract with any person, firm or other entity that would obligate ONE Bio or ONE Bio to pay any commission, brokerage or finders’ fee in connection with the Transactions. 3.10Full Disclosure.There is no fact actually known to ONE Bio that would reasonably be expected to materially and adversely affect the ability of ONE Bio to perform its obligations pursuant to this Agreement. ARTICLE IV MISCELLANEOUS 4.1Governing Law.This Agreement shall be governed by, enforced, and construed under and in accordance with the laws of the State of Florida, without regard to its choice of law principles. 4.2Notices.Any notices or other communications required or permitted hereunder shall be sufficiently given if personally delivered to it or sent by registered mail or certified mail, postage prepaid, or by prepaid telegram and any such notice or communication shall be deemed to have been given as of the date so delivered, mailed, or telegraphed. 4.3Expenses.Except as otherwise set forth herein, each Party shall bear its own costs and expenses associated with the Transactions contemplated by this Agreement. 4.4Third Party Beneficiaries.This contract is solely between ONE Bio and the Shareholder and, except as specifically provided, no director, officer, stockholder, employee, agent, independent contractor, or any other person or entity shall be deemed to be a third party beneficiary of this Agreement. 4.5Entire Agreement.This Agreement represents the entire agreement between the Parties relating to the Transaction. There are no other courses of dealing, understandings, agreements, representations, or warranties, written or oral, except as set forth herein. 4.6Survival.The representations and warranties of the respective Parties shall survive the Closing Date and the consummation of the transactions contemplated by this Agreement. 4.7Counterparts.This Agreement may be executed in multiple counterparts, each of which shall be deemed an original and all of which taken together shall be but a single instrument. 4.8Amendment or Waiver.Every right and remedy provided herein shall be cumulative with every other right and remedy, whether conferred herein, at law, or in equity, and may be enforced concurrently herewith, and no waiver by any Party of the performance of any obligation by the other shall be construed as a waiver of the same or any other default then, theretofore, or thereafter occurring or existing. At any time prior to the Closing Date, this Agreement may be amended by a writing signed by all Parties hereto, with respect to any of the terms contained herein, and any term or condition of this Agreement may be waived or the time for performance hereof may be extended by a writing signed by the Party or Parties for whose benefit the provision is intended. Page 5 of 7 4.9Further Assurances.Each Party to this Agreement shall take all such actions reasonably necessary to effectuate the terms and conditions of this Agreement and the Transactions set forth herein. 4.10Assignment.Subject to any provisions herein to the contrary, this Agreement shall inure to the benefit of and be binding upon the Parties hereto and their respective legal representatives, successors and assigns; provided, however, that no Party may assign this Agreement without the prior written consent of the other Parties. 4.11Severability.In the event any provision of this Agreement is held to be invalid, illegal or unenforceable for any reason and in any respect, such invalidity, illegality, or unenforceability shall in no event affect, prejudice or disturb the validity of the remainder of this Agreement, which shall remain in full force and effect, enforceable in accordance with its terms. [SIGNATURES ON FOLLOWING PAGE] Page 6 of 7 IN WITNESS WHEREOF, this Agreement has been duly executed by the ONE Bio and the Shareholders as of the date set forth below. Dated as of April 14, 2010 ONE BIO:ONE BIO, CORP. BY: /s/ Marius Silvasan SHAREHOLDER: Min Zhao Signature: /s/ Min Zhao Name: Min Zhao Address: No.187 City Light Building, Hudong Road, Fuzhou City, FuJian PRC 350001 Page7 of 7
